          Case 8-20-72579-las Doc 5-3 Filed 08/03/20 Entered 08/03/20 14:51:31
      Case 2:21-cv-00162-JMA-ST Document 1-2 Filed 01/12/21 Page 1 of 3 PageID #: 22

                                                      Notice Recipients
District/Off: 0207−8                         User: jfabio                          Date Created: 8/3/2020
Case: 8−20−72579−las                         Form ID: 309A                         Total: 49


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Brian O Agudelo         1120 Lloyd St.          Franklin Square, NY 11010
jdb         Samantha Agudelo          1120 Lloyd St.          Franklin Square, NY 11010
tr          Marc A Pergament          Weinberg Gross & Pergament             400 Garden City Plaza        Suite 403     Garden
            City, NY 11530
aty         Jacob Silver       26 Court Street         Suite 1201        Brooklyn, NY 11242
smg         NYS Department of Taxation & Finance              Bankruptcy Unit         PO Box 5300        Albany, NY 12205
smg         NYS Unemployment Insurance              Attn: Isolvency Unit        Bldg. #12, Room 256        Albany, NY 12240
smg         NYC Department of Finance            345 Adams Street          Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         United States Trustee        Office of the United States Trustee         Long Island Federal Courthouse     560
            Federal Plaza        Central Islip, NY 11722−4437
9866192     Amex         P.o. Box 981537          El Paso, TX 79998
9866193     Capital One        Po Box 30253           Salt Lake City, UT 84130
9866194     Capital One Bank Usa N           Po Box 30281          Salt Lake City, UT 84130
9866195     Capital One Bank Usa N           Po Box 30281          Salt Lake City, UT 84130
9866196     Capital One Bank Usa N           Po Box 30281          Salt Lake City, UT 84130
9866197     Capital One Bank Usa N           Po Box 30281          Salt Lake City, UT 84130
9866198     Ccs/first Savings Bank         500 East 60th St North         Sioux Falls, SD 57104
9866199     Citicards Cbna        Po Box 6217          Sioux Falls, SD 57117
9866200     Citicards Cbna        Po Box 6217          Sioux Falls, SD 57117
9866201     Comenity Bank/express           Po Box 182789          Columbus, OH 43218
9866202     Crdnl Fin Co/dovenmueh            1 Corporate Dr        Lake Zurich, IL 60047
9866203     Credit One Bank Na         Po Box 98872            Las Vegas, NV 89193
9866204     Debt Collectors        Collection Agencies and          Attorneys for Matrix
9866205     Dept Of Ed/navient        Po Box 9635           Wilkes Barre, PA 18773
9866206     Dept Of Education/neln          Po Box 82561          Lincoln, NE 68501
9866207     Dept Of Education/neln          Po Box 82561          Lincoln, NE 68501
9866208     Dept Of Education/neln          Po Box 82561          Lincoln, NE 68501
9866209     Dept Of Education/neln          Po Box 82561          Lincoln, NE 68501
9866210     Dept Of Education/neln          Po Box 82561          Lincoln, NE 68501
9866211     Dept Of Education/neln          Po Box 82561          Lincoln, NE 68501
9866212     Dept Of Education/neln          Po Box 82561          Lincoln, NE 68501
9866213     Discover Fin Svcs Llc         Pob 15316          Wilmington, DE 19850
9866214     Discover Fin Svcs Llc         Pob 15316          Wilmington, DE 19850
9866215     Equifax Credit Info. Serv         P.O. Box 740241          Atlanta, GA 30374
9866216     Experian National Consume            P.O. Box 4500         Allen, TX 75013
9866217     Jpmcb Card         Po Box 15369           Wilmington, DE 19850
9866218     Jpmcb Card         Po Box 15369           Wilmington, DE 19850
9866219     Kay Jewelers        375 Ghent Road           Akron, OH 44333
9866220     Nordstrom/td Bank Usa           13531 E. Caley Ave          Englewood, CO 80111
9866221     State Farm Bank, F.s.b         Attn Credit Reporting         Bloomington, IL 61702
9866222     Syncb/car Care Disc Ti         C/o Po Box 965036           Orlando, FL 32896
9866223     Syncb/oldnavydc         Po Box 965005            Orlando, FL 32896
9866224     Syncb/ppc         Po Box 965005          Orlando, FL 32896
9866225     Td Bank Na/avant         222 N. Lasalle St          Chicago, IL 60601
9866226     Td Bank Usa/targetcred          Po Box 673          Minneapolis, MN 55440
9866227     Thd/cbna        Po Box 6497           Sioux Falls, SD 57117
9866228     TransUnion Consumer Relat            P.O. Box 1000          Chester, PA 19016
9866229     Truist/greensky/thd Lo         1797 Ne Expressway           Atlanta, GA 30329
9866230     Vw Credit Inc        P.o. Box 3         Hillsboro, OR 97123
9866231     Vw Credit Inc        P.o. Box 3         Hillsboro, OR 97123
9866232     Wf/bobs Fn         Po Box 14517          Des Moines, IA 50306
                                                                                                                    TOTAL: 49
           Case 8-20-72579-las Doc 5-2 Filed 08/03/20 Entered 08/03/20 14:51:31
       Case 2:21-cv-00162-JMA-ST Document 1-2 Filed 01/12/21 Page 2 of 3 PageID #: 23

Information to identify the case:
Debtor 1              Brian O Agudelo                                                           Social Security number or ITIN         xxx−xx−4651
                      First Name   Middle Name   Last Name                                      EIN _ _−_ _ _ _ _ _ _
Debtor 2              Samantha Agudelo                                                          Social Security number or ITIN         xxx−xx−2444
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                      EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of New York
                                                                                                Date case filed for chapter 7 7/31/20
Case number:          8−20−72579−las


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case                                                                                                     Revised: 12/17


For the debtor(s) listed above, a case has been filed under Chapter 7 of the Bankruptcy Code. An order for relief has been entered. This notice
has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors and
deadlines. Read both pages carefully.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with
the court.

                                       About Debtor 1:                                            About Debtor 2:
1.Debtor's Full Name          Brian O Agudelo                                                     Samantha Agudelo
2.All other names used in the
  last 8 years
3.Address                     1120 Lloyd St.                                                      1120 Lloyd St.
                                       Franklin Square, NY 11010                                  Franklin Square, NY 11010
4.Debtor's Attorney                    Jacob Silver                                               Contact Phone (718) 855−3834
                                       26 Court Street                                            Email: silverbankruptcy@gmail.com
  Name and address                     Suite 1201
                                       Brooklyn, NY 11242
5.Bankruptcy Trustee                   Marc A Pergament                                           Contact Phone (516) 877−2424
                                       Weinberg Gross & Pergament                                 Email: mpergament@wgplaw.com
  Name and address                     400 Garden City Plaza
                                       Suite 403
                                       Garden City, NY 11530
6.Meeting of Creditors                 September 3, 2020 at 10:00 AM                              Location:
                                                                                                  DUE TO COVID−19, THE MEETING OF
                                                                                                  CREDITORS WILL BE HELD
                                                                                                  TELEPHONICALLY. PLEASE REFER TO
                                                                                                  THE CASE DOCKET OR CONTACT THE
                                                                                                  TRUSTEE LISTED IN THIS NOTICE FOR
                                                                                                  INSTRUCTIONS.
7.Deadlines                            Deadline to Object to Discharge or to Challenge            Filing Deadline:   11/2/20
                                       Whether Certain Debts are Dischargeable:
  The Bankruptcy Clerk's Office must You must file a Complaint:
  receive these documents and any      • if you assert that the debtor is not entitled to         You must file a Motion:
  required filing fee by the following   receive a discharge of any debts under any of the        • if you assert that the discharge should be
  deadlines.                             subdivisions of 11 U.S.C. § 727(a)(2) through (7),         denied under § 727(a)(8) or (9).
                                         or
                                       • if you want to have a debt excepted from discharge
                                         under 11 U.S.C § 523(a)(2), (4), or (6).

                                       Deadline to Object to Exemptions:                          Filing Deadline: 30 days after the conclusion
                                       The law permits debtors to keep certain property as        of the meeting of creditors
                                       exempt. If you believe that the law does not authorize
                                       an exemption claimed, you may file an objection.


8.Presumption of Abuse                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                       U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.
                                       The presumption of abuse does not arise.
9.Bankruptcy Clerk's Office            Address of the Bankruptcy Clerk's Office:                  Hours Open:
                                       290 Federal Plaza                                          Monday − Friday 9:00 AM − 4:30 PM
                                       Central Islip, NY 11722
  Documents in this case may be filed
  at this address. You may inspect all Clerk of the Bankruptcy Court:
  records filed in this case at this                                                              Contact Phone (631) 712−6200
                                       Robert A. Gavin, Jr.
  office or online at                                                                             Date: 8/3/20
  pacer.uscourts.gov.
                                                                                                                      For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                         page 1
           Case 8-20-72579-las Doc 5-2 Filed 08/03/20 Entered 08/03/20 14:51:31
       Case 2:21-cv-00162-JMA-ST Document 1-2 Filed 01/12/21 Page 3 of 3 PageID #: 24

Debtor Brian O Agudelo and Samantha Agudelo                                                 Case number 8−20−72579−las
10. Legal Advice             The staff of the Bankruptcy Clerk's Office cannot give legal advice. To protect your rights,
                             consult an attorney.

11. Creditors May Not Take              The filing of the case imposed an automatic stay against most collection activities. This
    Certain Actions                     means that creditors generally may not take action to collect debts from the debtors or the
                                        debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish
                                        wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
                                        Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors
                                        who violate the stay can be required to pay actual and punitive damages and attorney's fees.
                                        Under certain circumstances, the stay may be limited to 30 days or not exist at all, although
                                        debtors can ask the court to extend or impose a stay.

12. Meeting of Creditors                A meeting of creditors is scheduled for the date, time and location listed on the front side.
                                        Debtors must attend the meeting to be questioned under oath by the trustee and by creditors.
                                        In a joint case, both spouses must attend. Creditors may attend, but are not required to do
                                        so. The meeting may be continued and concluded at a later date specified in a notice filed
                                        with the court.

13. Proof of Claim                      Deadline for holder(s) of a claim secured by a security interest in the debtor(s)' principal
                                        residence (Rule 3002(c)(7)(A)):        Filing Deadline: 10/09/2020
                                        No property appears to be available to pay creditors. Therefore, other than claims secured by
                                        a security interest in the debtor(s)' principal residence, please do not file a proof of claim now.
                                        If it later appears that assets are available to pay creditors, the Clerk will send you another
                                        notice telling you that you may file a proof of claim and stating the deadline.
                                        Do not include this notice with any filing you make with the court.

14. Discharge of Debts                  The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to
                                        a discharge of any debts or who want to have a particular debt excepted from discharge may
                                        be required to file a complaint in the Bankruptcy Clerk's Office within the deadlines specified
                                        in this notice. (See line 7 for more information.)

15. Exempt Property                     The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                        sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                        may inspect that list at the Bankruptcy Clerk's Office or online at pacer.uscourts.gov. If you
                                        believe that the law does not authorize an exemption that the debtors claim, you may file an
                                        objection. The Bankruptcy Clerk's Office must receive the objection by the deadline to object
                                        to exemptions in line 7.

16. Creditors with a Foreign            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    Address                             asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                        United States bankruptcy law if you have any questions about your rights in this case.

17. Option to Receive Notices           1) The Electronic Bankruptcy Noticing (EBN) Program is open to all parties. You can register
    Served by the Clerk by              for EBN at the BNC website https://bankruptcynotices.uscourts.gov/, or
    Email Instead of by U.S.            2) Debtors can register for DeBN by filing local form "Debtor's Electronic Bankruptcy Notice
    Mail                                Request" with the Clerk of Court. Both options are FREE and allow the Clerk to quickly
                                        send you court−issued notices and orders by email.

18. Undeliverable Notices               Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility
                                        to obtain the parties correct address, resend the returned notice, and notify this office of the
                                        parties change of address. Failure to provide all parties with a copy of the notice may
                                        adversely affect the debtor as provided by the Bankruptcy Court.

19. Form 121 Statement of               The debtor or debtor's attorney is required to bring a paper copy of the petition with full social
    Social Security #                   security number displayed to the first meeting of creditors.

20. Personal Financial                  In order to receive a discharge, the debtor must complete a Personal Financial Management
    Management Course                   Course and must file a Certification About a Financial Management Course (Official Form
                                        423) within 60 days after the first date set for the section 341 meeting. If the Certification
                                        About a Financial Management Course is not filed within the allotted time, a discharge will
                                        not be issued and the case will be closed.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                              page 2
